USCA11 Case: 20-12108    Date Filed: 08/11/2021      Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12108
                        Non-Argument Calendar
                      ________________________

                        Agency No. A208-536-732



JOHIRUL ISLAM,

                                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (August 11, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12108        Date Filed: 08/11/2021    Page: 2 of 5



      Johirul Islam, a native and citizen of Bangladesh, petitions for review of an

order affirming the denial of his applications for asylum and withholding of

removal under the Immigration and Nationality Act and for relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). The Board of

Immigration Appeals agreed with the findings of the immigration judge that Islam

was not credible and, in the alternative, that he failed to establish that he suffered

past persecution or had a well-founded fear of future persecution or that he would

be tortured if returned to Bangladesh. We deny Islam’s petition.

      Islam argues that the Board failed to give reasoned consideration to his

arguments, but we disagree. The Board “considered the issues raised and

announced its decision in terms sufficient to enable [us, as] a reviewing court to

perceive that it . . . heard and thought and not merely reacted.” Bing Quan Lin v.

U.S. Att’y Gen., 881 F.3d 860, 874 (11th Cir. 2018) (quoting Jeune v. U.S. Att’y

Gen., 810 F.3d 792, 803 (11th Cir. 2016)). The Board declined to summarily

affirm the immigration judge’s decision, as requested by the Department of

Homeland Security, and addressed each of Islam’s challenges to the adverse

credibility ruling, to the denial of each form of asylum relief, and to the

immigration judge’s conduct during the removal proceedings. The Board

accurately recounted the record, adequately explained its findings, and gave


                                           2
          USCA11 Case: 20-12108       Date Filed: 08/11/2021   Page: 3 of 5



reasonable grounds for its decision. The Board found that the factors relevant to

credibility supported the immigration judge’s adverse finding, see 8 U.S.C.

§ 1158(b)(1)(B)(iii); that Islam failed to prove he had been persecuted, had an

objectively reasonable fear of future persecution, or would be tortured if he

returned to Bangladesh; and that he had not been deprived of a full and fair

removal hearing. And the Board was not required to address every piece of

evidence Islam presented or case he cited. See Tan v. U.S. Att’y Gen., 446 F.3d

1369, 1374 (11th Cir. 2006).

      Islam argues that the immigration judge was hostile and biased, but the

record shows that Islam received a full and fair hearing. See Lapaix v. U.S. Att’y

Gen., 605 F.3d 1138, 1143 (11th Cir. 2010). Islam complains about remarks

regarding his ethnicity and native language, but the immigration judge reasonably

inquired about Islam’s preferred language and instructed him to answer questions

precisely. And the immigration judge was entitled to ask Islam tough questions.

See 8 U.S.C. § 1229a(b)(1) (“The immigration judge shall . . . interrogate,

examine, and cross-examine the alien and any witnesses.”). The immigration judge

suggested that Islam could testify in English because he worked in customer

service at a grocery store, but nonetheless protected his rights by providing him a

Bengali interpreter. Even so, Islam sometimes answered questions in English

before the translator finished speaking. Islam also complains about his attorney


                                          3
          USCA11 Case: 20-12108        Date Filed: 08/11/2021    Page: 4 of 5



being “chided,” but the immigration judge requested “help from both counsel” to

compile exhibits, expressed surprise that Islam’s attorney “only ke[pt] digital

files,” requested that she bring paper copies “for future hearings” in case the court

or the government did not have their copy, and became irritated only when the

attorney appeared unfamiliar with her exhibits. The immigration judge’s desire to

streamline the hearing did not violate Islam’s right to a “fair [hearing] in a fair

tribunal.” See Callahan v. Campbell, 427 F.3d 897, 928 (11th Cir. 2005).

      Substantial evidence supports the finding that Islam was not credible, and

the Board identified specific and cogent reasons to support that finding. Chen v.

U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Islam gave

nonresponsive answers and ignored the immigration judge’s repeated instructions

not to mumble. See 8 U.S.C. § 1158(b)(1)(B)(iii). Islam based his claim of

persecution on his membership in and responsibilities as the “publicity secretary”

for the Liberal Democratic Party, yet he attended its meetings only every “two or

three months” and described it vaguely as a “democratic party” and the posters that

he hung as bearing a “statement against the corruption and the bad governments of

the government.” Islam’s testimony lacked any details about why he joined the

Party or the agenda of any meeting he attended. Islam also gave inconsistent

accounts of his and his mother’s maltreatment by the opposition ruling party, the

Awami League. In his written application for immigration relief and on direct


                                           4
          USCA11 Case: 20-12108       Date Filed: 08/11/2021   Page: 5 of 5



examination, Islam stated that members of the League beat him in December 2013,

struck him in July 2014, made threatening phone calls, and then raided his

mother’s home in November 2014. But on cross-examination, Islam stated, for the

first time, that members of the League made threatening phone calls and

“occasionally” returned to his mother’s house after the raid. But Islam later

testified that his mother remained in Bangladesh without incident. Islam fails to

explain how this record would compel a reasonable fact finder to reverse the

adverse credibility finding against him and conclude that he established eligibility

for any form of immigration relief. See Chen, 463 F.3d at 1233.

      We DENY Islam’s petition for review.




                                          5